Dissenting Opinion.
Berkshire, C. J., and Olds, J.
We are compelled to dissent from the opinion of the court, and briefly state some of the reasons which lead us to a different conclusion.
Conceding that under the law the contract alleged in the appellant’s complaint was one which it had no legal right to make, it does not follow that the appellant might not enforce it or recover upon a quantum meruit.
The guardian of the decedent might, under the circumstances, enter into such a contract, and after his ward was taken into the county asylum and cared for pursuant to the contract, it did not lie. in his mouth during the lifetime of the decedent, nor of his administrator thereafter, to deny the authority of the appellant to enter into the contract.
It appears that the parties all acted in good faith, and in the light of the circumstances, that which was done was for the best, not only for the decedent but for the public.
The decedent was an insane person, and his condition was such that the public good, as well as his own benefit, required that he be confined. He had an ample estate to com*249pensate those who might care for him, but no private person could be found prepared and willing to assume the burden and responsibility.
Filed June 5, 1890.
The appellant was so situated that it could take the decedent to its poor asylum and give him proper care and attention without in any way abridging the rights or privileges of others supported at said institution. Under such circumstances we can imagine no satisfactory reason why the appellant should not be reimbursed. Every element of an estoppel is present. The opinion of the court in the main rests upon two former cases decided by this court. Board, etc., v. Hildebrand, 1 Ind. 555; Board, etc., v. Schmoke, 51 Ind. 416.
The last of these cases was decided by a divided court, two out of five of the judges dissenting.
Not only are we of the opinion that these cases are not sound in principle, but we find them to be out of line with the great weight of authority. See Howard v. Trustees, etc., 10 Ohio, 365; Trustees, etc., v. Demott, 13 Ohio, 104; Inhabitants, etc., v. Turner, 14 Mass. 227; Jasper County v. Osborn, 59 Iowa, 208; Inhabitants, etc., v. Stratton, 128 Mass. 137; City of Bangor v. Inhabitants, etc., 71 Maine, 535; Town of Dakota v. Town of Winneconne, 55 Wis. 522; Directors, etc., v. Manlany, 64 Pa. St. 144; Turner v. Hadden, 62 Barb. 480; Wertz v. Blair County, 66 Pa. St. 18; 2 Kent, 148; Commissioners, etc., v. Directors, etc., 7 Ohio St. 65; Goodale v. Lawrence, 88 N. Y. 513; Inhabitants, etc., v. Lyons, 131 Mass. 328.
In our opinion the judgment ought to be reversed.